Title: From John Adams to M. Detournelle, 19 December 1779
From: Adams, John
To: Detournelle, M.


     
      
       Sir
      
      
       Corunna December 19 1779
      
     
     
      I have received So many Civilities, of various Kinds from you, and the Vice Consul at Ferrol, that I shall ever hold myself under particular obligations to both, and I take this Method to express to you and to him my Thanks.
     
     
      I should be obliged to you, if you would make a Memorandum of the Cash furnished me by the Vice Consul, and which may be furnished me by you, as also of all the Expences you have been at, on my Account and that of my family and let me have it, as soon as possible, that I may give you, some proper Voucher to insure you the Repayment of it.
     
     
      Let me beg one favour more, and that is a List of the Titles of those Books you mentioned to me, concerning the Rights, Powers and Duties and Obligations of Consuls and Embassadors.
     
    